Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to RCE filed on 12/28/2020 in which claims 1-20 are presented for examination.

				(3) Status of Claims
2.	Claims 1-20 are pending, of which claims 1, 9 and 19 are in independent form. 

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 9 and 19have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the amendments as presented do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application.  Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further.

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5, 9-10, 13 and 18-20 are rejected under 35 U.S.C 103 as being unpatentable  over Chaudhri et al. (US PG Pub 2009/0158193) published on June 18, 2009 in view of Kim (US PG Pub 2010/0240415) published on September 23, 2010 in further view of Chaudhri (Chaudhri 821) (US PG Pub 2009/0058821) published on March 05, 2009.

As per claim 1, 9 and 19 Chaudhri teaches:  A screen display method implemented by a terminal, wherein the screen display method comprises: displaying a first screen(fig 4 shows a display, as taught by Chaudhri); detecting a first triggering event(fig 4-5 Para[0081-0082] discloses user activates dashboard, as taught by Chaudhri),
in response to detecting the first triggering event, displaying a shortcut window as an overlay on the first screen(fig 5-6 displays shortcut based on input, as taught by Chaudhri), wherein the shortcut window has a transparent background (Para[0082] discloses components are displayed in a transparent layer, as taught by Chaudhri) and comprises a set of objects (fig 5-6 displays components, as taught by Chaudhri), wherein each object is associated with an element, wherein each element is an application installed on the terminal, a contact, a settings, a reminder, or a document(fig 5-6 and 9 Para[0089] e.g. itunes and weather application, as taught by Chaudhri); 
detecting that at least one object in the shortcut window is selected (Para[0089] user selects iTunes application, as taught by Chaudhri); and 
in response to detecting that the at least one object is selected, displaying a screen of an element associated with the at least one object (fig 5-9 calculator 801 and iTunes displays on the screen based on input, as taught by Chaudhri).
Chaudhri does not explicitly teach wherein the first triggering event is identifying a fingerprint;
wherein the set of objects comprises a number of objects that is greater than a number of objects that can be displayed in the shortcut window at a single time, wherein the set of objects is distributed along the shortcut window, wherein only a portion of the set of objects is displayed in the shortcut window at the single time, and wherein the portion of the set of objects that is displayed in the shortcut window is changed in response to receiving a user gesture;
(Fig 9-12 Para[0134] may display a screen showing a group of menu icons corresponding to previously-stored fingerprint information that matches with the fingerprint information of the received fingerprint-touch input on the display, as taught by KIM);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Chaudhri invention with the teaching of KIM because doing so would result in providing a user interface for authentication when a function associated with the touch input requires authentication for additional security.  
The combination of Chaudhri and Kim does not explicitly teach wherein the set of objects comprises a number of objects that is greater than a number of objects that can be displayed in the shortcut window at a single time, wherein the set of objects is distributed along the shortcut window, wherein only a portion of the set of objects is displayed in the shortcut window at the single time, and wherein the portion of the set of objects that is displayed in the shortcut window is changed in response to receiving a user gesture;
On the other hand, Chaudhri821 teaches wherein the set of objects comprises a number of objects that is greater than a number of objects that can be displayed in the shortcut window at a single time, wherein the set of objects is distributed along the shortcut window, wherein only a portion of the set of objects is displayed in the shortcut window at the single time, and wherein the portion of the set of objects that is displayed in the shortcut window is changed in response to receiving a user gesture(Para[0034-0036] Fig 2A-E discloses tray only can limited number of frequently used icon.  User can move an game icon to the tray and the browser icon moves to a new position to make room for game icon. If an additional icon is added to the tray 214, a nearest icon to the additional icon or an icon that at least partially overlaps the additional icon may be evicted or removed from the tray 214, as taught by Chaudhri821).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Chaudhri and Kim invention with the teaching of Chaudhri821 because doing so would result in increased efficiency by allowing the user to re-arrange the frequently used icon try as the user preference changes.

As per claim 2, 10 and 20, the combination Chaudhri, KIM and Chaudhri821 teaches wherein the first screen is a screen of a first application(fig 5-9, as taught by Chaudhri).

As per claim 5 and 13, the combination Chaudhri, KIM and Chaudhri821 teaches wherein the at least one object is an icon of the application(Fig 26 displays icon, as taught by Chaudhri).

As per claim 17 and 18, the combination Chaudhri, KIM and Chaudhri821 teaches wherein the at least one object is a screenshot of a screen scaled down according to a preset percentage of the application installed on the terminal(fig 11 Para[0097][0109], as taught by Chaudhri).

5.	Claims 3, 4, 6-8, 11-12 and 14-16 are rejected under 35 U.S.C 103 as being unpatentable over Chaudhri et al. (US PG Pub 2009/0158193) published on June 18, 2009 in view of (US PG Pub 2010/0240415) published on September 23, 2010 in view of Chaudhri (Chaudhri 821) (US PG Pub 2009/0058821) published on March 05, 2009 in further view of SEO (US PG Pub 2016/0283090) filed on May 15, 2015
	
	As per claim 3 and 11, the combination Chaudhri, KIM, Chaudhri821 deos not explicitly teach further comprising: detecting, a second triggering event while displaying the first screen, 	wherein the second triggering event 	triggers setting an object associated with the first application to be included in the shortcut window; and 
	In response to detecting the second triggering event, setting the object associated with the first application to be included in the shortcut window.
	On the other hand, SEO teaches detecting, a second triggering event while displaying the first screen, 	wherein the second triggering event triggers setting an object associated with the first application to be included in the shortcut window(fig 9A-B 10a-b Para[0207]shows setting 	corresponding to an icon, as taught by SEO); and 
by setting the object associated with the first application into the shortcut window(fig 9A-B 10a-b Para[0207]shows setting corresponding 	to an icon, as taught by SEO).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Chaudhri, Kim and Chaudhri821 invention with the teaching of SEO because doing so would result in allowing the user easily change the setting of an application.

	As per claim 4 and 12, the combination of Chaudhri, KIM, Chaudhri821 and SEO teaches detecting from the shortcut window(fig 5b e.g. 331, as taught by SEO), a subset of the objects at a preset time interval(fig 5A-B and 8-10, as taught by SEO).

	As per claim 6, the combination of Chaudhri, KIM, Chaudhri821 and SEO teaches further comprising: determining that a feature of at least one application installed on the terminal(fig 4-7, as taught 	by Chaudhri); and setting an object associated with the at least one application to be included in the shortcut window(fig 9A-B 10a-b Para[0207]shows setting corresponding to an icon, as 	taught by SEO).

	As per claim 7 and 15, the combination of Chaudhri, KIM, Chaudhri821 and SEO teaches detecting,(fig 3b and 4B shows user drags to enlarge the shortcut, as taught by SEO); and 
responding to the third triggering event, and adjusting the size of the shortcut window (fig 3b and 4B, as taught by SEO).

	As per claim 8 and 16, the combination of Chaudhri, KIM, Chaudhri821 and SEO teaches(fig 2A-E Para[0034-0036] discloses icon being moved to the tray and rearrange the other icon to a new position, as taught by  Chaudhri821) , and wherein 
	detecting a flicking operation within the shortcut window(Para[0163], as taught by SEO); and in response to detecting the flicking operation, displaying an updated set of objects in the shortcut window, wherein the updated set of objects includes one or more objects that are not previously displayed in the shortcut window(fig 3E Para[0163] displays notification window including icon corresponding to the application based on flick gesture, as taught 	by SEO). 

	As per claim 14, the combination of Chaudhri, KIM, Chaudhri821 and SEO teaches further comprising: determining that a feature of at least one application installed on the terminal satisfies a preset condition(fig 4-7, as taught by Chaudhri); and set an object associated with the at least one application to be included in the shortcut window(fig 9A-B 10a-b Para[0207]shows setting corresponding  to an icon, as taught by SEO).

						Conclusion
6.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, March 13, 2021